DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on December 17, 2021.

Claim Objections
Claim 6 is objected to because of the following informalities: the limitation appears to read “such that color temperatures of the light emitted by the first lighting units are different” in view of [0049] of the Specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8-9, and 21 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0339495 A1 to Bibl et al. (“Bibl”).												As to claim 1, Bibl discloses an LED lighting device, comprising: a plurality of LED lighting units (204) mounted on a heat sink (201), wherein the plurality of LED lighting units (204) is packaged with at least one phosphor (110); wherein the plurality of LED lighting units (204) comprises one or more first lighting units (R, B), each of the first lighting units (R, B) comprises: a first LED lighting chip (100), and a first optical package component (110) packaged outside the first LED lighting chip (100), the first optical package component (110) contains a first phosphor (Red, Blue), wherein the first phosphor (Red, Blue) is stimulated by illumination of the first LED lighting chip (100), a color of an output light is mixed by a color of the first phosphor (Red, Blue) and a color of light emitted by the first LED lighting chip (100); wherein the plurality of LED lighting units (204) further comprises one or more second lighting units (G), and each of the second lighting units (G) comprises: a second LED lighting chip (100), and a second optical package component (110) packaged outside the second LED lighting chip (100), and the second optical package component (110) contains a second phosphor (Green), wherein the second phosphor (Green) and the first phosphor (Red, Blue) are both colored phosphors; wherein light emitted by the one or more second lighting units (G) participates in the mixed light to set a color rendering index and/or a color temperature of the mixed light; wherein each of the second lighting units (G) is adjacent to at least In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).				As to claim 3, Bibl further discloses wherein light emitted by the plurality of LED lighting units (204) is mixed into mixed light of a predetermined color to output (See ¶ 0041, ¶ 0049).												As to claim 6, Bibl further discloses wherein the one or more first lighting units (R, B) comprises a plurality of first lighting units (R, B), colors of light emitted by the first LED lighting chips (100) of the first lighting units (R, B) are the same or different, and the first phosphors (110) contain different compositions, such that color temperatures of the light emitted by the first LED lighting chips (100) are different (See Fig. 2, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046) (Notes: different phosphors from the same color of light emitted by the first LED lighting chips produce different color temperatures).					As to claim 8, Bibl further discloses wherein the first phosphor (110) comprises: a phosphor having a plurality of primary colors matched with a color of light emitted by the first LED lighting chip (100) to form white light (See Fig. 2, ¶ 0041, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046).											As to claim 9, Bibl further discloses wherein each of the LED lighting units (204) comprises: at least two second lighting units (G, Y), to respectively set a color rendering index and a color temperature of the mixed light (See Fig. 2, Fig. 3, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046).										As to claim 21, Bibl further discloses wherein the first LED lighting chip (100) of one of the first lighting units (R, B) is an ultraviolet LED chip (100), and the ultraviolet LED chip (100) stimulates a corresponding first phosphor (110) to emit white light (See Fig. 2, ¶ 0041, ¶ 0046).				

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0339495 A1 to Bibl et al. (“Bibl”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0225849 A1 to Takeuchi et al. (“Takeuchi”). The teaching of Bibl has been discussed above.									As to claim 2, although Bibl discloses the heat sink (201) (See Fig. 2, ¶ 0052), Bibl does not further disclose wherein the heat sink is made of a ceramic material.		However, Takeuchi does disclose wherein the heat sink (2) is made of a ceramic material (See Fig. 2, Fig. 3, ¶ 0045).								In view of the teaching of Takeuchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bibl to have wherein the heat sink is made of a ceramic material because such a ceramic material provides a thermal expansion coefficient substantially the same as the LED lighting units along with good thermal conductivity for heat dissipation from the LED lighting units (See ¶ 0045).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Bierhuizen (US 2014/0367709 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DAVID CHEN/Primary Examiner, Art Unit 2815